Citation Nr: 1241755	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  04-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant, his spouse, and J.M.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a January 2008 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for a left knee disability and denied the underlying claim on the merits.  The Board also denied an increased rating appeal and an effective date appeal regarding the Veteran's service-connected left elbow disability. 

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision, the Court vacated that portion of the Board's January 2008 denying service connection for a left knee disability, and affirmed the remainder of the Board's decision.  The Court remanded the Veteran's claim for service connection for left knee disability to insure that the Veteran was provided proper notice as to what evidence was necessary to substantiate his claim. 

The Board remanded the Veteran's claim in March 2011, and again in November 2011.



FINDING OF FACT

The Veteran's current left knee disability developed more than a year after discharge from service and is unrelated to a left knee injury during service or to any other incident of service.



CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In April 2004 and March 2011, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 2011 letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran's service treatment records, VA medical records, and private medical records have been obtained.  Attempts to obtain any additional VA treatment records dated from August 1977 to May 13, 1992, were unsuccessful, and the Veteran was informed of their unavailability by a July 2012 supplemental statement of the case.  The Veteran has been provided VA medical examinations.  He has provided testimony before a hearing officer and before a Veterans Law Judge.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  There is no indication that there is any additional obtainable relevant evidence to be obtained by either VA or the Veteran.  

During the August 2007 hearing, the history of the Veteran's left knee disability was discussed in detail, and testimony concerning treatment of his left knee disability was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

III.  History and Analysis

On his March 1999 substantive appeal the Veteran asserted that his left knee never completely healed following an in-service injury in 1975.  He believed that the later diagnosed osteoarthritis of the left knee was caused by the in-service injury.

At an April 2006 DRO hearing the Veteran testified that he continued to have left knee problems everyday following the 1975 injury.  He said that he treated his left knee with medication and cream.  The Veteran reported that a physician told him that his post-service left knee injury in a softball game was a continuation of the initial in-service left knee injury.  

In August 2007 the Veteran testified that he injured his left knee in 1975, not long before his discharge from service.  He reported that his knee was not examined on discharge from service.  He noted that he had a post-service left knee injury in 1977, but stated that he had had continuous problems with his left knee from the first injury in 1975, until he reinjured his left knee in 1977.  

The Veteran's service treatment records show that in August 1975 the Veteran complained of pain in the left knee.  Examination revealed some swelling of the left knee, but no ligamentous laxity.  A week later he sought treatment for left knee pain which he indicated had been present since falling the previous week.  Examination of the left knee showed that there was no effusion or tenderness and the ligament was intact.  The impression was mild muscle pull and the Veteran was given limited duty for one week.  The following month, the Veteran reported that he had had continuing left knee pain since his August injury.  He was encouraged to stay as active as possible. 

The remaining in-service treatment records are silent for complaints or abnormalities pertaining to the left knee.  At his October 1975 military separation medical examination, the Veteran completed a report of medical history on which he endorsed several orthopedic complaints but made no mention of a left knee disability.  Indeed, he specifically denied having or ever having had a trick or locked knee.  On clinical evaluation, the Veteran's lower extremities and musculoskeletal system were determined to be normal. 

The post-service record on appeal shows that in June 1977, the Veteran was hospitalized at the Tuskegee VA Medical Center (VAMC) for nearly one month after he sustained a left knee injury while playing basketball.  The hospitalization summary is negative for mention of a prior left knee injury or symptoms.  During the lengthy period of hospitalization, an X-ray study of the Veteran's left knee was normal.  Aspiration of the knee joint revealed bloody synovial fluid.  The Veteran was treated with traction, steroidal injections, and physical therapy.  The diagnosis on discharge in July 1977 was strain, medial collateral ligament of the left knee.  The Veteran was scheduled for outpatient physical therapy.  He was advised that he might require surgery if his range of motion did not return or if he continued to experience difficulty with locking or instability. 

The remaining post-service record on appeal includes VA and private clinical records, dated from May 1992, showing treatment for left knee complaints, variously diagnosed as probable tears of the medial meniscus and anterior cruciate ligament, mild chondromalacia patella, and degenerative joint disease.

The Veteran submitted an April 2006 statement from his physician.  The physician stated that he had seen the Veteran intermittently over the past few years.  The physician noted that an injury occurred in 1975, and from reading the report he was unable to state what exactly was found on the knee at that time.  He further noted that the Veteran had had additional injury to the knee and indicated that he could not decipher the two injuries.

On VA examination in May 2006, the Veteran stated that he hurt his knee in service and that he believed that this was related to his current left knee disability.  The examiner diagnosed mild degenerative joint disease of the left knee, reviewed the Veteran's claims file and stated that she could not, without resorting to speculation, relate the Veteran's left knee disability to service. 

A VA examination performed in January 2012 resulted in a diagnosis of degenerative arthritis of the left knee.  The VA physician provided a detailed review of the Veteran's left knee medical history.  He noted that although the Veteran had left knee pain following an injury in service, examination at that time revealed no significant injury, the assessment was muscle pull.  The VA examiner also noted that on examination for separation from service the Veteran did not indicate any symptoms related to his knee.  He further noted that there were no records of any left knee treatment between release from service and the left knee injury in 1977.  The VA examiner reported that the left knee injury in 1977 occurred while playing baseball, which likely indicated that the Veteran had not been having significant knee problems.  At that time the Veteran had been working installing gas lines.  The VA physician stated that the post-service left knee injury in 1977 resulted in significant findings, including severe pain, swelling, hemarthrosis and restriction of movement, requiring prolonged hospitalization.  Additionally, he noted that more recently the Veteran had been involved in a motor vehicle accident and had injury to his knees.  Based on all these factors, the VA physician opined that the Veteran's current left knee disability is unrelated to the Veteran's in-service left knee injury.  

The Board finds that the Veteran's current left knee disability is unrelated to service.  The Board has considered the Veteran's April 2006 testimony that his physician told him that his left knee disability was due to the in-service injury.  The Board does not find this statement to be credible, as it is contradicted by the physician's April 2006 letter.  In the April 2006 letter, the Veteran's physician indicated that he was unable to provide a opinion as to the origins of the Veteran's left knee disability.  

In this case the most probative evidence is the January 2012 VA medical opinion against the Veteran's claim.  The January 2012 VA examiner reviewed the record and provided thorough reasons and bases for his opinion.  As noted by the January 2012 VA examiner, the in-service injury did not cause significant disability, the Veteran did not complain of any left knee disability upon discharge from service, and there were no left knee complaints between discharge and the 1977 left knee injury that resulted in significant damage to the left knee and required hospitalization.  Furthermore, there are no medical opinions in support of the Veteran's claim.  

With regard to the Veteran's testimony and many statements indicating his belief that his current left knee arthritis is due to the in-service left knee injury, he is not competent to establish etiology of arthritis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

Moreover, there is no evidence of arthritis within the first post-service year, in fact X-rays of the left knee in June 1977 were negative.  Consequently, service connection for left knee arthritis on a presumptive basis is not warranted.  38 C.F.R. § 3.309.

Accordingly, the preponderance of the evidence is against the Veteran's claim and the claim for service connection for a left knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


